Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 2/1/21.  Claim(s) 2 and 9-12 are cancelled.  Claim(s) are 24-30 new.  Claim(s) 1, 3-8, and 13-30 are pending. Claim(s) 13, 15-17, 19, and 20 have been withdrawn.  Claim(s) 1, 3-8, 14, 18, and 21-30 are examined herein. 
Applicant's amendments to the claims have rendered the objection to the specification of the last Office action moot, therefore hereby withdrawn.
Applicant's arguments with respect to the 103 rejection of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record, edited to account for claim amendments, and repeated below for Applicant's convenience.  Because the Applicant’s arguments are based on the amended claims, the Examiner has addressed these in the amended and new rejections and in the response to arguments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 3-8, 14, 18, 21, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Toki et al. (US 5,360,806; of record) as evidenced by the Culex pipiens - Factsheet for experts (downloaded from the web 9/25/20; of record).
The claims are generally drawn to the method of controlling mosquitos (related to claims 3-6 and 14) or flies (related to claim 21) comprising applying a knockdown or blood feed inhibiting effective composition of the compound shown below (related to claims 7 and 24) to the pest or to a locus where such control is desired including a non-living material or substrate (related to claims 3, 4), wherein the mosquito is Culex pipiens (related to claims 5 and 25), wherein the mosquito is a vector for malaria (related to claim 6), wherein said composition further comprises permethrin (related to claim 8), and wherein the method comprises applying a liquid composition comprising the compound above and a polymeric binder to a surface of a dwelling (related to claim 18).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Toki et al discloses the method of controlling pests (see, for example, the title and the whole document) including the mosquito Culex pipiens pallens (i.e. Culex pipiens pallens; see, for example, column 11) and flies (see, for example, column 11) comprising a composition of 4-trifluoromethyl-3-pyridine carboxamide (i.e. the instantly elected compound; see, for example, Compound No. 5 in column 19) which was very effective in testing using a drenching method (i.e. used in a liquid applied to a locus of control; see, for example, Test Examples 1 and 2 at columns 35 and 36).  The composition can be applied to the pest (see, for example, column 18, lines 47-56), to 
Toki et al does not specifically disclose the use of the instantly claimed composition on mosquitos or flies, the knockdown or blood feed inhibition, or the use in a dwelling.
It would have been obvious to one of ordinary skill at the time of filing to make and use the instant composition on mosquitos and flies, and in a dwelling.
One of ordinary skill would have been motivated to use the instant composition on mosquitos and flies because the prior art discloses that the compound was known, that it was known to be effective on pests, and that the prior art further taught that it would be useful on other insects including mosquitos and flies.  One of ordinary skill in the art would have applied the teachings of the prior art and would have used the instant composition on mosquitos and flies during the routine experimentation and optimization of the disclosed method of controlling pests, and would have done so with a reasonable expectation of success in making an improved method of controlling mosquitos and flies.
One of ordinary skill in the art would have been motivated to use permethrin and polymeric binders in the composition of the instant compound because the prior art teaches that the addition of additional pesticides can be beneficial, and lists permethrin 
Further, it is well-known in the field that combinations of actives produces improved effects and outcomes that can be additive, or even super additive, it is not only obvious to make such combinations it is a common practice.
With respect to the instant limitation generally drawn to the application to a dwelling, the prior art clearly discloses the control of insects that inhabit domestic spaces and teaches the application to a variety of substrates including surfaces.  One of ordinary skill would immediately understand, based on the prior art disclosure, that the disclosed compositions could be used on a variety of surfaces including in dwellings.
With respect to the limitation drawn to the knockdown or blood feed inhibition, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Culex pipiens was a vector for malaria.  Thus, the teaching of Toki et al. of the control of Culex pipiens satisfies the limitation drawn to said mosquito being a vector of malaria.

Claims 22, 23, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Toki et al. (US 5,360,806; of record) as evidenced by the Culex pipiens - Factsheet for experts (downloaded from the web 9/25/20; of record) as applied to claims 1, 3-8, 14, 18, 21, 24, and 25 above and further in view of Lahm et al. (WO 2009/002809 A2; of record).
The claims are generally drawn to the method of controlling bed bugs or kissing bugs (related to claims 22 and 23), or mosquitos selected from Aedes aegypti or Anopheles stephensi (related to claim 26) comprising applying a knockdown or blood feed inhibiting effective composition of the compound shown below (related to claim 7), to the pest or to a locus where such control is desired (related to claims 27 and 28), including to a net (related to claim 29), wherein said composition further comprises permethrin (related to claim 30).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Toki et al. discloses as above and further discloses that the composition is useful against a wide array of bugs and insects in general, and specifically a variety of biting insects such as mosquitos, flies, fleas, lice, etc. (see, for example, column 11 and the whole document).

Lahm et al. discloses compositions useful for the control of pests (see, for example, the title, abstract, and the whole document) including the control of mosquitos, flies, bed bugs, and kissing bugs (see, for example, claim 29), and further specifying that the mosquitos can be from Aedes spp., Anopheles spp., and Culex spp. (i.e. Aedes aegypti or Anopheles stephensi; see, for example, pg. 102 line 25).  Thus, Lahm et al. teaches that the control of flies, bed bugs, kissing bugs and several types of mosquitos was known and further that the control of said mosquitos, flies, bed bugs, and kissing bugs with a single composition was recognized as useful and desirable.  Lahm et al. additionally teaches that the active composition can comprise flonicamid (drawn below for convenience; see, for example, claims 9 and 10, and throughout the document) indicating that the use of the same core as instantly claimed was contemplated in said compositions, and that the use of pesticides for these pests was known for a variety of surfaces including textiles/cloths/etc. (see, for example, pg. 123 second paragraph).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to control bed bugs, kissing bugs, or mosquitos selected from Aedes aegypti or Anopheles stephensi with the instant composition including on a net.
One of ordinary skill in the art would have been motivated to use the instantly claimed composition to control bedbugs, kissing bugs, or mosquitos selected from Aedes aegypti or Anopheles stephensi because Toki et al. teaches the control of insects 
With respect to the limitation drawn to a net, the instant specification does not specifically define said net, so the prior art teaching of textiles and cloths is considered to meet this limitation.  For example, a sheet of cloth is structurally a fine net.

Response to Arguments
The Applicant argues “Toki discloses that different pests can react differently to the same active ingredient. This is established by comparing Examples 2 and 3 of Toki. Both Examples 2 and 3 in Toki look at the systemic effect of active ingredients in eggplants using a drenching method. However, in Example 2, the pest is green peach aphid, and in Example 3, the pest is Thrips palmi. In Example 2, the following compounds resulted in 100% mortality: 1-17, 20-23, 26-28, 30, 31, 33-37, 39-41, 44, 46, 49, 50, 78, 85, 86, 88, 89, 99, 103, 104 and 111; "whereas, [only] on the eggplants treated with Compounds Nos. 1, 5 and 85, no adult insects or larvae were observed .... " Toki col. 35, ln 39 to col. 36, ln 18. The difference in effect illustrated by Toki undercuts the Examiner's assertion that merely because compound 5 "was very effective in testing 
This is not found persuasive.  It is well understood that the biological/active organic compounds arts are unpredictable, which is why such a high level of experimentation for a relatively low rate of success is tolerated.  When the state of the art, in a general sense, is such that the predictability is low and the rate of success is low, this translates to a relatively high level of experimentation and a relatively low level of success being the norm; i.e. that is what becomes a reasonable level of experimentation and a reasonable level of success.  Toki et al. does not positively call out other pests (e.g. the instantly claimed Culex pipiens pallens) as treatable because they expect it to be unreasonable, on the contrary it is called out because they believe it reasonable to test experimentally, and this is supported by the state of the art.
Further, it is not clear from the examples, e.g. Test Example 3, that other actives besides those positively recited were actually utilized; i.e. it is not clear from the cited section that other actives were tested and actually failed.  Without a clear teaching of a failure, the argument from Applicant is fundamentally moot.
arguendo, the Applicant were to be believed, then the compound 5 would be seen as particularly favorable as having been one of the few compounds to work in such a difficult and unpredictable paradigm.
The Applicant argues “the applied art does not render obvious "applying ... a knockdown or blood feed inhibiting effective amount. .. " as recited in claim 1 … the Examiner contends it would allegedly be obvious through "routine experimentation and optimization." Office Action, page 6. However, this analysis rests on the unsupported assumption that a person of ordinary skill in the art would obviously apply compound 5 to mosquitos and flies.
The Examiner's analysis requires:
(1) selecting compound 5 from the approximately 123 compounds disclosed in Toki;
(2) testing compound 5 against every pest, or at least the broad genera disclosed in the paragraph from col. 10, ln 64 to col. 11, ln 46 of Toki; and
(3) further experimenting against mosquitos and flies to arrive at "a knockdown or blood feed inhibiting effective amount."
This line of reasoning goes beyond routine experimentation and optimization as there are no "finite number of identified, predictable solutions." See M.P.E.P. §2144.05.11 quoting KSRinternational Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).”
Culex pipiens pallens, because they don’t want those of skill in the art to use it, Toki et al. calls it out because it is reasonably expected to work.  “It is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands.”  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).
Further, the amounts exemplified in Toki et al. (e.g. 800 ppm in Test Examples 2 and 3) anticipate the amount disclosed in the instant specification (i.e. they are higher that what has been disclosed as successful) and thus satisfy the limitation.
The Applicant argues “the number of solutions is not finite. "[U]nder the Federal Circuit's case law 'finite' means 'small or easily traversed' in the context of the art in question." M.P.E.P. §2143.1.E.Example 5. Here, the Examiner's rational relies on, at the very least, testing against all the genera disclosed in Toki-as there is no motivation to specifically select flies or mosquitos. This list is not small or easily traversed.”
This is not found persuasive.  The Federal Circuit’s “finite” or “small or easily traversed” relies on the context of the art in question. It is essential that the inquiry be placed in the context of the subject matter at issue.  As stated above, the biological/active organic compounds arts known to be unpredictable and require a high level of experimentation.  For example, different screening methods, including high-throughput methods, are known to those of skill, and allow for extensive testing in what 
The Applicant argues “Lahm relates to "naphthalene isoxazoline invertebrate pest control agents" of formula (I), Lahm, Abstract and Title. Lahm adds nothing to remedy the deficiencies of Toki noted above. Indeed, while Lahm may suggest it is desirable to have a compound which controls mosquitos, flies, bed bugs, and kissing bugs-Lahm provides nothing which suggests that compound 1.3 has these properties. Lahm relates to naphthalene isooxazoline derivatives-not 4-(trifluoromethyl)pyridine compounds. As such, Lahm does not remedy the deficiencies of Toki and Cul ex.  Second, the Examiner's reliance on flonicamid is misguided. Flonicamid is included as being one of many different mixing partners for a composition comprising formula (I) in Lahm. See Lahm claim 10. All Lahm discloses about flonicamid is that it is an insecticide. See Lahm page 106. This disclosure provides nothing as to the effectiveness of compound 1.3 in haematophagous dipteran, triatominae or cimicidae insect pest selected from flies, bed bugs, kissing bugs, and mosquitos”.
This is not found persuasive.  Lahm et al. clearly teaches that compounds were known to control mosquitos, flies, bed bugs, and kissing bugs; i.e. that it was known that compounds had potential use against all of these pests.  Further, Lahm et al. teaches 

Conclusion
Claim(s) 2 and 9-12 are cancelled.  Claim(s) 13, 15-17, 19, and 20 have been withdrawn.  Claim(s) 1, 3-8, 14, 18, and 21-30 are rejected.  No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627